

116 HR 5832 IH: Safer Harbors for Our Recreation Economy Act
U.S. House of Representatives
2020-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5832IN THE HOUSE OF REPRESENTATIVESFebruary 10, 2020Mr. Katko (for himself, Mr. Brindisi, and Mr. Upton) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of the Army and the Director of the Office of Management and Budget to
			 issue regulations and submit a report to Congress on cost-benefit ratios,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Safer Harbors for Our Recreation Economy Act or the SHORE Act. 2.Recreation-based benefits and costs regulationsNot later than 180 days after the date of enactment of this Act, the Secretary of the Army and the Director of the Office of Management and Budget shall issue such regulations as are necessary to account for recreation-based benefits and costs (including local and regional economic benefits) in the benefit-cost analysis procedures of such entities for harbor maintenance, intracoastal waterways, and inland waterways projects.
		3.Benefit-cost procedure report
 Not later than 2 years after the date of enactment of this Act, the Secretary of the Army and the Director of the Office of Management and Budget shall submit to Congress a report containing—
 (1)an examination of the procedure for harbor maintenance projects of the Office of Management and Budget and the Corps of Engineers for including or not including recreation-based benefits and costs (including local and regional economic benefits) in the benefit-cost procedures of the such entities;
 (2)a review of the calculation of economic benefits used in a benefit-cost calculation, by district, for a non-commercial harbor that is used for recreational purposes; and
 (3)recommendations and guidance on the creation of a uniform recreation-based economic benefit calculation to improve the comprehensive benefit-cost analysis procedures of the Office of Management and Budget and the Corps of Engineers.
			